Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-21 are pending.
Claim 11 has been cancelled.
Based upon the response filed May 14, 2021, the rejections based upon 35 U.S.C. § 112(b), 35 U.S.C. § 102(a)(2) as being anticipated by AstraZeneca (WO 03/091232, 35 U.S.C. § 103 as being anticipated over Albireo AB (WO 2020/161217) alone or in view of AstraZeneca (WO 03/091232), the provisional rejection based upon copending Application No. 17/130,148 in view of  Astrazeneca (WO 03/091232) are withdrawn.
Upon further consideration, the following rejections are applied.  The delay is regretted. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Gillberg et al [U.S. Patent No. 10, 941,127 (Reference A, cited by the Examiner)]. Although the claims at issue are not identical, they are not patentably distinct from each based upon the substantial overlap of claimed subject matter.  In the disclosure of U.S Patent No. 10,941,127, the next adjacent homolog is taught. Homologs are a class of compounds differing only by a methylene linkage and possessing similar structures.   At columns 121-122, see the chemical compound of the formula.  The chemical compound of the formula is reproduced below: 

    PNG
    media_image1.png
    383
    499
    media_image1.png
    Greyscale

At claim 9, see the 12th compound.  The compound is depicted as follows:

    PNG
    media_image2.png
    350
    413
    media_image2.png
    Greyscale
.
Based on the teachings of Reference A, it would have been obvious to those of ordinary skill in the art to treat a liver disease using the chemical compound of Formula (I) with a reasonable expectation of success.  No secondary reference is needed.     
Claims 1-10 and 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of copending Application No. 17/130,148.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap of claimed subject matter.  In the disclosure of U.S Patent No. 17/130,148, the next adjacent homolog is taught. Homologs are a class of compounds differing only by a methylene linkage and possessing similar structures.   At claim 2, see the chemical compound of the formula.  The chemical compound of the formula is reproduced below: 

    PNG
    media_image1.png
    383
    499
    media_image1.png
    Greyscale
.
It would have been obvious to those of ordinary skill in the art to treat a gastrointestinal disease using the chemical compound of Formula (I) with a reasonable expectation of success.  No secondary reference is needed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Information Disclosure Statement filed May 14, 2021 has been considered.   
For the Information Disclosure Statement filed February 22, 2021, Shim et al (Reference 94) has been updated to reflect the correct document number. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                     /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
06.01.2021